THE    ATTORNEY             GENERAL
                         OF-XAS
                     A~STXN.   TEXAR   78711


                    October 21, 1968

Honorable J. R. Singleton         Opinion No. M-293
Executive Dlrector
Texas Parks and Wildlife Department
John I+:Reagan Building
Austin, Texas 78701               Re: .Whether the Parks and
                                       Wildlife Commissionmay
                                       amend its Bond'Resolution
                                       to authorlee substitution
                                       of a co-paying agent wlth-
                                       out re-advertisingand
Dear Mr. Singleton:                    taking new bids.
     In your request for an opinion of this Department you have
submitted the following facts:
         1. Recently the Parks and Wildlife Commission
    received bids for and sold $5,750,000Texas Park
    DevelopmentBonds authorized by Article III Section
    @e of the Texas Constitution,and Article &070h,
    Vernon's Civil Statutes.
         2.  In conjunctionwith such sale the Commission
    also received bids from various banks to act as pay-
    ing agent on the Texas Park DevelopmentBonds, The
    successful bidder for paying agent submitted a bid of
    "no charge plus a premium of $l,OOl.OO cash".
         3. Subsequent to the submissionof this bid, It
    was learned that one of the co-paying agent banks
    would not comply with the terms of the bid. The pri-
    mary paying agent has accordinglyrequested the Co-
    mission to amend Its Bond Resolution to substitute a
    qualified co-paying agent who Is willing to comply
    with the terms of the bid.
     You then ask whether the Parks and Wildlife Commlsslon
has the authority to amend the Commission'sBond Resolution to
substitute another qualified co-payingagent without re-adver-
tlsing and taking new bids.
    Neither Article III, Section 49e of the Texas Conetltutlon


                          -1417-
Honorable J. R. Singleton, Page 2, (M-293)


norArticle 6070h requires the Commission to advertise for
bids In naming a paying agent for the Texas Park Development
Bonds. Article 6070h specificallygives the Commission com-
plete discretion In naming the paying agent or agents for the
Texas Park DevelopmentBonds. Since the Commission could
have named paying agents without asking for bids, it is clear
that the Commissionmay substitute a qualified co-paying
agent for one of the originally designated co-paying agents
without re-advertisingand taking new bids, Accordingly,
it Is our opinion that the Bond Resolution authorizing
$5,750,000Texas Park DevelopmentBonds may be amended so as
to provide for the Commission'ssubstitutionof a qualified
co-paying agent without re-advertisingor taking new bids for
paying agent on the bonds.
                      SUMMARY
                      -------
          The Parks and Wildlife CommlsslonlsBond Reso-
     lution may be amended to substitute another qualified
     co-paying agent for the Texas Park DevelopmentBonds
     without re-advertisingand taking new bids for paying
     agent on the bonds. -
                                      truly yours,



                                     ornev General of Texas
Prepared by John W. Fainter, Jr. v       -
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Hawthorne Phillips, Chairman
Kerns Taylor, Co-Chairman
Roy Mouer
Marvin F. Sentell
Malcolm Quick
Bill Allen
A. J. Carubbi, Jr.
Executive Assistant




                         - 1418-